DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 21 and 35.
b.    Pending: 1, 8-11, 13-17, 21-25, 31-32, 35-36, 44

Allowable Subject Matter
Claims 1, 8-11, 13-17, 21-25, 31-32, 35-36, 44 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is KANDA (US 20010039602 Al).
KANDA discloses a SDRAM and its control method which write or read data in synchronization with the external clock and its object is to provide a semiconductor memory device and its method which can be easily tested and evaluated by the conventional memory test equipment having a transfer type which transfers the data in synchronization with the rising and falling edges of the external clock. The semiconductor memory device has a write amplifier control section 14 and I/O data buffer/register 22 as a data transfer circuit corresponding to the data transfer type for the DDR type and SDR type. 
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a frequency divider coupled to the read signal generator and configured to receive the oscillating signal from the read signal generator and to generate a divided oscillating signal having a second frequency based on the first frequency and a division ratio of the frequency divider; and an output pad coupled to the frequency divider and configured to receive the divided oscillating signal.
Regarding independent claim 21 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: generating a first divided oscillating signal from the first oscillating signal with a frequency divider of the integrated circuit; and outputting the first divided oscillating signal on an output pad of the integrated circuit.
Regarding independent claim 35 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a frequency divider coupled to the read signal generation circuit and configured to receive the oscillating signal and to generate a first divided oscillating signal having a second frequency signal by dividing a frequency of the first oscillating signal; and an output pad coupled to the frequency divider and configured to receive the first divided frequency signal from the frequency divider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824